DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 20, 24, 30, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 20 recites a modification command message including third information indicating a modification of the always-on session (“receiving, from the network entity, a PDU session modification command message including third information indicating whether a PDU session is modified as the always-on PDU session”). Claim again recites that the third information indicates that the PDU session is the always-on session (“determining that the PDU session as the always-on PDU session in case that the third information indicating PDU session 
		Claims 24, 30, 35 recite limitation similar to claim 20 above and thereby, are rejected for the reason discussed above with respect to claim 20.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 16, 17, 21, 25, 26, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20200099750 A1, hereinafter referred to as Kim).
		Re claim 16, Kim teaches a method performed by a terminal (UE 100, Fig. 7-8, Fig. 11) in a wireless communication system, the method comprising:
	(i) identifying a protocol data unit (PDU) session as an always-on PDU session based on an indication from upper layers (data traffic generated at the application layer, NAS layer determining a session needs to be always-on based on the application type, UE type, preconfigured information, and policy information of a 
	(ii) determining to initiate a PDU session establishment procedure for the always- on PDU session (initiating to transmit connectivity request message when a session needs to be always-on based on the application type, UE type, preconfigured information, and policy information of a service provider) (Fig. 7-8, Fig. 11, Par 0120, Par 0134, Par 0136-0137, Par 0147, Par 0151, Par 0191-0194); and
	(iii) transmitting, to a network entity (CP function node), a PDU session establishment request message (connectivity request message) including first information on the always-on PDU session (connectivity request message including information indicating an always on session) (Fig. 7-8, Fig. 11, Par 0065-0066, Par 0120, Par 0134, Par 0136-0137, Par 0147, Par 0151, Par 0191-0194).
		Claim 25 recites a terminal performing the steps recited in claim 16 and thereby, is rejected for the reasons discussed above with respect to claim 16.
		Re claims 17, 26, Kim teaches to receive, from the network entity, a PDU session establishment accept message (connectivity complete message) including second information indicating whether the always-on PDU session is established (connectivity complete message confirming that the requested always-on session is created), based on the PDU session establishment request message (the always-on session is created based on the connectivity request 
		Re claim 21, Kim teaches a method performed by a network entity  (CP function node) in a wireless communication system (Fig. 7-8, Fig. 11), the method comprising:
	(i) receiving, from a terminal, a PDU session establishment request message (connectivity request message) including first information on an always-on PDU session  (connectivity request message including information indicating an always on session) (Fig. 7-8, Fig. 11, Par 0065-0066, Par 0120, Par 0134, Par 0136-0137, Par 0147, Par 0151, Par 0191-0194);
	(ii) determining a PDU session as the always-on PDU session or a normal PDU session (always-on session requested by the connectivity request message) (Fig. 7-8, Fig. 11, Par 0065-0066, Par 0120, Par 0134, Par 0136-0137, Par 0147-0148, Par 0151-0154, Par 0191-0199); and
	(iii) transmitting, to the terminal, a PDU session establishment accept message (connectivity complete message) including second information indicating whether the always-on PDU session is established (connectivity complete message confirming that the requested always-on session is created), based on the PDU session establishment request message (the always-on session is created based on the connectivity request from the UE) (Fig. 7-8, Fig. 11, Par 0134, Par 0147-0149, Par 0151-0155, Par 0190-0199).
.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 18, 22, 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 17 above and further in view of Wang et al (US 20200187276 A1, hereinafter referred to as Wang).
		Re claims 18, 22, 27, 32, Kim discloses to establish an always-on session when the service type requires an always-on session (Par 0136-0137, Par 0193).
 		Kim does not explicitly disclose to determine that the established PDU session is not considered as the always- on PDU session in case that the second information indicates that the PDU session is not allowed as the always-on PDU session, or the second information is not included in the establishment accept message.
		Wang discloses to reject a PDU session request when the session type is incorrect (Fig. 2-3, Par 0069, Par 0073-0075, Par 0103-0105, Par 0124-0131, Par 0138-0143, Par 0157-0161).

		Kim discloses to establish an always-on session according to the service type (Par 0136-0137, Par 0193). Kim further discloses to establish an always-on session based on the service type even when the UE does not request to establish an always-on session (Fig. 16-17, Par 0257-0264). When the service type requires an always-on session, Kim discloses to establish such a session and so, when the service type does not require an always-on session, then it is necessary to reject an always-on session request. In this regard, Wang discloses to reject a session when the session establishment request includes an incorrect session type. Therefore, Kim in view of Wang is capable of establishing an always-on session when the session type/service type requires an always-on session and rejecting an always-on session request when the session type/service type does not require an always-on session, and it would have been obvious to do so to establish a PDU session of a correct type, as taught by Wang (Par 0005).
		In view of above discussion, Kim in view of Wang is capable of determining that the established PDU session is not considered as the always- on PDU session in case that the second information indicates that the PDU session is not allowed as the always-on PDU session, or the second information Reference Kim, Par 0136-0137, Par 0193; rejecting a session request for an incorrect session type, Reference Wang, Fig. 2-3) and and it would have been obvious to do so to establish a PDU session of a correct type, as taught by Wang (Par 0005).
9.	Claims 19, 23, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 16 above and further in view of Kim et al (US 20180376444 A1, hereinafter referred to as Kim ‘444).
		Re claims 19, 23, 28, 33, Kim does not explicitly disclose to identify whether user-plane resources for the always-on PDU session are established; and transmit, to the network entity, a message for indicating that user data is pending for the always-on PDU session, the message including uplink data status information, in case that the user-plane resources for the always-on PDU session are not established, wherein the message is a service request message or a registration request message.
		Kim ‘444 teaches to identify whether user-plane resources for the always-on PDU session are established (service request message (Fig. 15-16) is sent from a UE to establish user plane resources for a PDU session, Par 0446, Par 0505); and transmit, to the network entity, a message (service request message (Fig. 15-16)) for indicating that user data is pending for the always-on PDU session (“When the Service Request is triggered for user data, the UE includes the PDU session ID(s) in NAS Service Request message to indicate the PDU session(s) that the UE needs to use. When the Service Request is triggered for 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to identify whether user-plane resources for the always-on PDU session are established; and transmit, to the network entity, a message for indicating that user data is pending for the always-on PDU session, the message including uplink data status information, in case that the user-plane resources for the always-on PDU session are not established, wherein the message is a service request message or a registration request message, as taught by Kim ‘444 for the purpose of clearly defining a service request procedure to settle/avoid “procedural ambiguity and operational ambiguity of the AMF”, as taught by Kim ‘444 (Par 0023-0024).
s 20, 24, 29, 30, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 16 above and further in view of Faccin et al (US 20190124561 A1, hereinafter referred to as Faccin).
		Re claims 20, 24, 30, 35, Kim teaches to receive, from the network entity, a PDU session modification command message including third information indicating whether a PDU session is modified as the always-on PDU session (session modification response message from the CP function node indicating the session is no longer managed as always-on session, Step 9, Fig. 12: session release reject message changing the context of the session, Step 7, Fig. 13, step 8, Fig. 14; session modification request changing the attributes of the always-on session, step 4, Fig. 15a, step 5, Fig. 18; session release request message, Fig. 19-20) determine that the PDU session as the always-on PDU session in case that the third information indicating PDU session as the always-on PDU session (; and determine that the PDU session is not considered as the always-on PDU session in case that the third information indicating that PDU session is not allowed as the always-on PDU session (modifying the always-on session to a regular session /not an always-on session) (Fig. 12-15, Fig. 18-21, Par 0206, Par 0208-0212, Par 0218-0221, Par 0227-0231, Par 0236-241, Par 0279-0283).
		Kim discloses to establish an always-on session (Fig. 7-8, Fig. 11). Kim does not explicitly disclose to maintain the PDU session as the always-on PDU session after inter-system change between 5G and 4G.
		Faccin teaches to maintain the PDU session 

		Kim discloses to establish an always-on session (Fig. 7-8, Fig. 11) and Faccin discloses to maintain a PDU session when a UE moves between a 4G network and a 5G network. Therefore, Kim in view of Faccin is capable of maintaining the PDU session as the always-on PDU session after inter-system change between 5G and 4G and it would have been obvious to do so to “enable interworking between fifth generation system (5GS) network slicing and evolved packet core (EPC) connectivity” to improve wireless communication operations in an efficient manner, as taught by Faccin (Par 0002, Par 0005).
		Re claims 29 and 34, Kim does not explicitly disclose to maintain the PDU session as the always-on PDU session after inter-system change between 5G and 4G.
		Faccin teaches to maintain the PDU session as the always-on PDU session after inter-system change between 5G and 4G (Par 0007, Par 0029).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to maintain the PDU session after inter-system change between 5G and 4G, as taught by Faccin 
		Kim discloses to establish an always-on session (Fig. 7-8, Fig. 11) and Faccin discloses to maintain a PDU session when a UE moves between a 4G network and a 5G network. Therefore, Kim in view of Faccin is capable of maintaining the PDU session as the always-on PDU session after inter-system change between 5G and 4G and it would have been obvious to do so to “enable interworking between fifth generation system (5GS) network slicing and evolved packet core (EPC) connectivity” to improve wireless communication operations in an efficient manner, as taught by Faccin (Par 0002, Par 0005).











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/Examiner, Art Unit 2473